Field, C. J. delivered the opinion of the Court
Cope, J. and Norton, J. concurring.
This is an action of ejectment to recover the possession of certain premises situated in the counties of San Francisco and San Mateo. The plaintiff deraigns his title from the Mexican Government through a grant issued by Alvarado, Governor of California, to Jacob P. Leese in July, 1841. This grant was presented to the *221Board of Land Commissioners for confirmation by Hemy R. Pay-son, who alleged in his petition that he claimed the greater part of the land described therein under the grantee by various mesne conveyances, which he designated. The claim of the petitioner was confirmed by the Board in January, 1855, and afterwards on appeal by the United States District Court in June, 1856. In April, 1857, the Attorney-General notified the District Attorney that an appeal would not be prosecuted by the United States, and upon a stipulation to that effect by the latter officer, the District Court entered an order giving leave to the claimant to proceed upon its decree as upon a final decree. The effect of the decree of the District Court thus rendered final was to establish the validity of the grant to Leese, and of the title of the claimant to that portion of the premises granted which he claimed in his petition. The decree was an adjudication, binding upon the Government and parties claiming under the Government, that the title to the premises claimed was in the claimant at the presentation of his petition to the Land Commission, at which date the decree took effect by relation. The deed from the claimant to the plaintiff, pending the proceedings for confirmation, passed therefore the title, thus adjudicated, to one undivided fourth of the premises; and upon its introduction with the petition and final decree, the plaintiff might have rested his proof as to his title, and confined his farther proof to the determination of the boundaries of the land, and of the question whether the defendants were in its occupation at the commencement of the action. Assuming that the defendants were shown to be within the boundaries established, the plaintiff was entitled to recover. (Estrada v. Murphy, 19 Cal. 272; Touchard v. Crow, 20 Id. 160.) The plaintiff did not, however, rest with the proof we have mentioned. He proceeded to prove the grant issued to Leese, and the several intermediate conveyances from the grantee to him. He also produced another and distinct series of conveyances, commencing with the grantee and ending with himself, together with some evidence as to his prior possession. In making this proof several days of the trial were occupied, and numerous and sometimes difficult questions were presented for consideration. And it is principally upon exceptions to the rulings of *222the Court upon these questions that the defendants rely for a reversal of the judgment. These exceptions cannot, however, be of any avail to them, even if it be admitted that the Court below erred in its disposition of some of the questions raised. .The proof was entirely immaterial, and whether properly or improperly admitted, could not have changed the result. The decree of the United States District Court, rendered final upon the stipulation of the counsel of the Government, was absolutely conclusive, in the present action, as to the title of the confirmee, and could neither be strengthened by the addition of the proof offered, nor weakened by its exclusion. The petition of the claimant, as the basis of the action of the Land Commission and of the United States District Court, and as indicating the nature oí the claim asserted, was properly admitted in connection with the final decree, but no further proof than this decree was necessary to establish the existence or genuineness of the grant to Leese which was described in the petition, or of any intermediate conveyances to the claimant. The confirmation inured to the benefit of the confirmee, and those claiming under him, however obtained, and, until set aside, the decree was conclusive as to his title in this action of ejectment. The confirmation, as we said in Estrada v. Murphy, “ establishes the legal title in the confirmee, and this must control in the action of ejectment. If the confirmee, in presenting his claim, acted as agent, or trustee, or guardian, or in any other fiduciary capacity, a Court of Equity, upon a proper proceeding, will compel a transfer of the legal title to the principal, cestui que trust, ward, or other party equitably entitled to the same, or subject it to the proper trusts in the confirmee’s hands. It matters not whether the presentation were made by the confirmee in his own name in good faith, or with intent to defraud the actual owner of the claim; a Court of Equity will control the legal title in his hands so as to protect the just rights of'others. But in ejectment the legal title must control.” (19 Cal. 272.)
Upon this view of the title the only matters, which could be properly left to the consideration of the jury, related to the boundaries of the premises and the possession of the defendants. The decrees of the Commission and of the District Court both give specifically *223the boundaries of the tract granted to Leese, and both describe the portion which was excepted and reserved from the confirmation as having been previously confirmed by a decree of the Commission to another claimant. The boundaries given of the tract are as follows : On the east, the waters of the bay of San Francisco ; on the west, the Camino Real and the Portezuela; on the north, the land known as the rancho of Cornelio Bernal; and on the south, the land known as the rancho of José Sanchez. The location of the western boundary was clearly fixed by the evidence. To establish the position of the northern boundary a patent of the United States for the Bernal Rancho was introduced in evidence. This patent gave with great particularity the boundaries of the tract it embraces —stating the different courses they run, and the links and chains of each course. It fixed with absolute precision the southern line of the tract, and was therefore prima fade evidence of the location of the northern boundary of the land granted to Leese. We say it was prima facie evidence; it may have been more than this—it may have been conclusive evidence. Its effect as evidence depended principally upon the character of the grant to Bernal; whether that were one of a certain quantity only, lying within outer boundaries embracing a larger tract, or one of specific land with defined boundaries. If the grant were of the first kind, the boundaries of the quantity designated, after its segregation by survey and measurement from the whole tract, may have been very different from the outer boundaries of the grant. If, on the other hand, the grant were of the second kind—that is, of specific land with defined boundaries, the official survey and measurement must have resulted in the simple identification. of those boundaries; and the patent of the United States, giving their location with precision, would have been conclusive evidence of the position of the northern boundary line of the adjoining grant to Leese. In the present case there was nothing to show the character of the grant to Bernal; but the presumption is that the boundaries which it gave corresponded with those adopted by the United States in the patent following the confirmation. The patent was therefore prima facie evidence of the location of the designated northern boundary, to establish which it was introduced; and as there was nothing *224shown to rebut this prima fade evidence, it was for the purposes of the action conclusive.
To establish the location of the southern boundary line, the plaintiff introduced in evidence an official survey of the rancho of Sanchez—known as the Buri Buri Rancho—made under the directions of the Surveyor-General of the United States for California by one of his deputies, and also a record of juridical possession of the land delivered to the grantee in 1835. It is unnecessary to consider the objections taken to the evidence furnished on this head, as it did not bear upon any rights asserted 'by the defendants who have appealed from the judgment. There are over twenty defendants to the action, of whom only four are appellants; and of these, two are tenants of the other two. The land which the latter two occupied is situated several miles from the disputed southern line of the premises in controversy; and there was no location suggested even of that line which did not include their possessions. The numerous exceptions taken by other defendants to the evidence offered cannot, therefore, aid the appellants.
Of the several instructions to the jury requested by the defendants, and refused by the Court, counsel alleges error only in the refusal of one. Of the mesne conveyances, through which the confirmee, Payson, deraigned his title from the grantee, Leese, one was executed by the Sheriff upon a sale under a judgment and execution of the District Court; and the instruction asked, if we understand its purport, was to the effect that if the property, according to the description in the Sheriff’s return on the execution, differed from the property described in the Sheriff’s deed and the decree of the United States District Court, the deed did not pass the property in controversy. The instruction is awkwardly expressed, but the proposition which it advances, is that the Sheriff’s deed is inoperative to pass any property except that which is described in his return. The proposition as thus stated is not sound in itself, and if it were sound is inapplicable to the case at bar. The title of the purchaser does not depend upon the return of the Sheriff. It rests upon the judgment, execution, sale, and deed. There may in fact be no return, or it may be defectively made. “ The purchaser,” as we said in Cloud v. El Dorado County, “has *225no control over the conduct of the officer in this respect, nor is it just or reasonable that he should be responsible for the remissness or negligence of the Sheriff in the discharge of such an office.” (12 Cal. 133.) But even if the law were otherwise it could not be invoked to defeat a recovery in the present case. The final decree of confirmation settled the question as to the effect of that conveyance, and determined that the legal title to the premises was in the confirmee. In the action of ejectment this operation of the decree cannot be questioned. This latter consideration also disposes of the exception taken to the instruction, given at the request of the plaintiff, upon the nature of that partial or particular possession, from which a constructive possession of an entire tract is inferred.
Judgment affirmed.